Citation Nr: 0028557	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  94-15 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to June 
1955.  On leaving service, he filed a claim of entitlement to 
service connection for residuals of a back injury.  The 
veteran's claim was denied in an August 1955 rating decision 
of the Portland, Oregon Regional Office (RO) of the 
Department of Veterans Affairs (VA), which was confirmed in a 
November 1955 rating decision.  

In September 1992, the veteran again filed a claim of 
entitlement to service connection for a back disability.  The 
VARO in San Francisco, California (which subsequently 
relocated to Oakland, California) denied the benefits 
currently sought on appeal in April 1993 on the basis that 
new and material evidence sufficient to reopen the claim had 
not been submitted. The veteran appealed to the Board of 
Veterans' Appeals (the Board).  

The veteran presented testimony during a hearing which was 
held at the RO in January 1998.  A hearing before the 
undersigned Veterans Law Judge was conducted at the RO in 
October 1999.  Unfortunately, the tape of the hearing was 
lost and a transcript could not be made.  The veteran was 
offered and elected to participate in another hearing before 
the undersigned at the RO in June 2000.  The transcripts of 
the January 1998 and June 2000 hearings are of record.  


FINDINGS OF FACT

1.  The Portland RO denied entitlement to service connection 
for a low back disability in August 1955 and November 1955.  
The veteran was advised of the decision and of his right to 
appeal in letters dated August 23, 1955  and November 15, 
1955.  No timely appeal was received.  

2.  Evidence received since the November 1955 rating decision 
denying service connection for a low back disability bears 
directly and substantially upon the specific matter under 
consideration, is not cumulative and redundant, and by itself 
and in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 

3.  There is no competent medical evidence of record of a 
nexus between the veteran's current low back disability, 
which was first diagnosed in 1997, and any incident of 
service origin. 


CONCLUSIONS OF LAW

1.  The RO's November 1955 rating decision denying service 
connection for a low back disability is final based upon the 
evidence which was then of record.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (1999).  

2.  Since the RO's November 1955 rating decision, new and 
material evidence has been received, and so the claim of 
entitlement to service connection for a low back disability 
is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (1999).

3.  The claim for service connection for a low back 
disability as reopened is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is ultimately seeking VA compensation benefits 
based upon service connection for a back disability.  In the 
interest of clarity, the law and regulations pertinent to the 
claim will be described, followed by the factual background 
and an analysis of the claim.

Pertinent law and regulations

Service connection

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.303 (1999).  Service connection may be granted 
notwithstanding the lack of a diagnosis in service if the 
evidence demonstrates that there is a connection between 
military service and the disease.  See 38 C.F.R. § 3.303(d) 
(1999); Cosman v. Principi, 3 Vet. App. 303, 305 (1992). 

The service incurrence of arthritis may be presumed if 
arthritis is manifested to a degree of 10 percent within 1 
year of discharge from a period of active service lasting 90 
days or more.  38 U.S.C.A. §§ 1101(3), 1110, 1112(a), 1131, 
1137 (West 1991 & Supp 1998).  

Finality/new and material evidence 

In general, RO decisions which are unappealed become final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.1103 
(1999).  Once a decision becomes final, new and material 
evidence is required to reopen the claim.  38 U.S.C.A. § 5108 
provides that "[I]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the secretary shall reopen the claim and review the former 
disposition of the claim."  

An appeal consists of a timely filed notice of disagreement 
and a timely filed substantive appeal.  38 C.F.R. § 20.200.  
A notice of disagreement must be filed within one year of the 
date notice of the RO's determination is mailed to the 
claimant.  Otherwise, the determination becomes final.  
38 C.F.R. § 20.302(a).  

"New and material evidence" is defined by the Secretary as 
"evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a); Hodge v. West, 155 F. 3d 1356 
(Fed. Cir. 1998).

In determining whether to reopen previously and finally 
denied claims, the two-step test which was announced in Manio 
v. Derwinski, 1 Vet. App. 140 (1991), has been replaced by a 
three-step test.  Under the new Elkins test, see Elkins v. 
West, 12 Vet. App. 209 (1999), the Secretary must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, the Secretary must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, see 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the claim 
as reopened is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  Third, if the claim is well grounded, the 
Secretary may then proceed to evaluate the merits of the 
claim but only after ensuring that his duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Winters v. West, 
12 Vet. App. 203 (1999).

In order to warrant reopening a previously and finally 
disallowed claim, the newly presented or secured evidence 
must be not cumulative of evidence of record at the time of 
the last prior final disallowance and must tend to prove the 
merits of the claim as to each essential element that was 
lacking in the last final disallowance.  Evans v. Brown, 9 
Vet. App. 273, 283 (1996).

Well grounded claim requirements

The threshold question which must be resolved with regard to 
a claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  A 
lay allegation that a disorder was caused or made worse by 
service or by in-service disease or injury would not be 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. § 
5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), in the 
context of a veteran's claim for service connection, the 
United States Court of Veterans Appeals (the Court) stated 
that in order for a claim to be well grounded, that is 
plausible, there must be competent evidence of (1) a current 
disability (a medical diagnosis), (2) incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and (3) a nexus between the in-service injury or 
disease and the current disability (medical evidence).  Where 
the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well-grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well-grounded.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Derwinski, 5 Vet. App. 91, 93 (1993).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  Where the determinant 
issue involves a question of medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible or possible is required to establish a 
well-grounded claim.  Lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded; 
if no cognizable evidence is submitted to support a claim, 
the claim cannot be well-grounded.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Grottveit v. Derwinski, 5 Vet. 
App. 91, 93 (1993).

Factual background

The Board will first describe the evidence which was of 
record in November 1955 and then review the evidence which 
has been submitted since the last final RO decision in 
November 1955.

The "old" evidence

A service medical record indicates that the veteran had been 
treated for a back condition in November and December 1951 
and that X-rays were taken of the veteran's lumbar spine.  On 
service discharge examination in June 1955, the veteran's 
spine, lower extremities, and neurological status were 
normal.  

In November 1955, a VA radiologist reviewed the November 1951 
X-rays of the veteran's lumbosacral spine.  The VA 
radiologist's report indicates that those X-rays revealed no 
obvious evidence of a fracture in the lumbar bodies or 
transverse processes, and that no gross pathology was 
evident.  

The RO's November 1955 decision

In August 1955, the Portland RO denied the veteran's claim of 
entitlement to service connection for a back disability, in 
essence relying on the negative separation physical 
examination as evidence of no current back disability.  The 
November 1955 RO decision confirmed the August 1955 decision.

The veteran was informed of both the August 1955 and the 
November 1955 decisions by letter, which advised him of his 
appeal rights.  He did not file an appeal to the Board.


The additional evidence

A February 1989 VA medical record reports a history of 
hospitalization in 1951 for left lumbar vertebral strain.  A 
diagnosis of chronic back pain was reported in a March 1989 
VA medical record.  Subsequent medical records document 
ongoing back pain.

A November 1995 letter from the veteran indicates that he had 
gone on sick call approximately 35 times in service and that 
he had received treatment for his back by W.C., M.D., a 
private physician, in 1962.   

A January 1997 VA radiographic report indicates that X-rays 
of the veteran's lumbosacral spine revealed straightened 
lordosis; general osteoporosis; maintenance of alignment; L3-
4 disc degeneration with associated narrowing and mild 
peripheral osteophytic spurring; and a long-standing right L3 
pedicular obscuration with regional productive changes.  

The substance of transcripts of the January 1998 hearing 
before a RO hearing officer and the June 2000 hearing before 
the undersigned is that the veteran testified that he hurt 
his back in the service in 1951 when lifting a tub of 
potatoes, that he went to his bunk after that for a nap, that 
he could not get out of his bunk upon attempting to, that he 
thereafter received medical attention for his back injury at 
the Pearl Harbor Naval Station, whereby his back was taped 
repeatedly for a short period of time, and that he did not 
thereafter receive treatment for it in service, as everyone 
knew he had a back problem.  He further testified that he 
continued to experience back symptomatology during service; 
otherwise, he would not have filed his original claim in July 
1955, almost immediately after he left service.

A January 1998 private lumbar spine CT Scan revealed a 
congenital anomaly for post traumatic change in the right L3 
pedicle with pseudoarthrosis; spinal stenosis due to a 
combination of factors at the L3-4 level with some compromise 
of the left neural foramen due to facet hypertrophy and disc 
bulging; possible canal stenosis at the L4-5 level with mild 
foraminal stenosis; bilateral vacuum phenomenon in the L5-S1 
facet with some encroachment on the foramina bilaterally; and 
a probable old fracture deformity and degenerative changes in 
the superior left L5-S1 facet.  

A February 1998 letter from W.C., M.D., the private physician 
alluded to by the veteran in November 1995, indicates that he 
had taken X-rays of the veteran's back in January 1998, and 
that they revealed traumatic changes which were probably from 
a previous injury, along with significant spinal stenosis 
which was associated with arthritic changes in the back.  Dr. 
W.C. could not remember if he had treated the veteran's back 
30 years earlier.  

A September 1998 letter from L.L. states that he knew the 
veteran from before service and that Mr. L. joined the Navy 
in January 1952.  The veteran and he were together often 
during service from about June 1952 to September 1953.  
During that time, the veteran would complain about his back, 
and he was having a lot of pain and discomfort in his lower 
back.  

Analysis

New and material evidence

In November 1955, the Portland RO denied the veteran's claim, 
concluding that the evidence then of record did not establish 
that a back disability was present.  The RO advised the 
veteran of his right to appeal its decision, but no timely 
appeal was received.  Therefore, that decision became final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  
Under these circumstances, in order to reopen a claim, new 
and material evidence must be received.  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  

The additional evidence which has been received is new and 
material, because it establishes that a lumbar spine 
disability currently exists.  In essence, the recent medical 
evidence makes up for the evidence which was lacking at the 
time of the November 1955 rating decision.  Therefore, the 
claim is reopened.  

Well groundedness of the claim

Because the Board has concluded that new and material 
evidence has been received, its next step is to determine 
whether the claim as reopened is well grounded.  See Winters, 
supra.

As an initial matter, the Board must determine whether there 
is any prejudice to the veteran in the Board's adjudicating 
the matter of well groundedness without first remanding the 
case to the RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993) 
[when the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby].  The Board 
concludes that there has been no prejudice to the veteran, 
since during the course of his claim he has been afforded 
ample opportunity to submit any and all necessary evidence 
pertaining to all aspects of his claim, not just the matter 
of new and material evidence.

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (medical and some lay evidence); and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995).

The first prong of the Caluza well groundedness test is met, 
as there is competent medical evidence of record of current 
low back disability, as reflected by the VA and private 
medical records dated in and after 1997.  The second prong of 
the Caluza well groundedness test is also met, as there is 
evidence of record of an in-service injury, as reflected by a 
review of the veteran's testimony and the lay statement from 
Mr. L.  

The third prong of the Caluza well groundedness test, medical 
opinion evidence demonstrating a nexus to service, is not 
met.  Although there is evidence of a back injury during 
service, the veteran's service discharge examination report 
was negative.  The veteran's back disability was first 
reported after service in 1989, a period of approximately 24 
years after his separation in 1955.  

There is no competent medical evidence of record relating the 
veteran's current low back disability to any incident of 
service origin.  The Board has been unable to locate, and the 
veteran has not identified, any such evidence.  While the 
veteran has contended that his current low back disability is 
related to an in-service injury, since he is a layperson, he 
is incapable of supplying by his own statements competent 
medical evidence of a nexus between service and his current 
low back disability.  Medical evidence is required.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993).  

The Board notes that the Court held in Savage v. Gober, 10 
Vet. App. 488 (1997), that the "continuity of symptomatology" 
provision of 38 C.F.R. § 3.303(b) may obviate the need for 
medical evidence of a nexus between present disability and 
service.  See Savage, 10 Vet. App. at 497.  The only proviso, 
however, is that there be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and symptomatology which has continued since 
service, unless such a relationship is one as to which a lay 
person's observation is competent.  See also Voerth v. West, 
13 Vet. App. 117, 120 (1999).

In this case, there is no medical evidence which demonstrates 
continuity of symptomatology after service.  The first 
evidence of chronic back pain is in a March 1989 VA medical 
record.  The Court in McManaway v. West, 13 Vet. App. 60 
(1999) found that another orthopedic-type disability claim 
was not well grounded based on a lack of continuity of 
symptomatology when the sole evidentiary basis for the 
asserted continuous symptomatology was the testimony of the 
appellant himself and when no medical evidence indicated 
continuous symptomatology.  In the case now being decided, 
there is a gap of almost four decades in the medical records 
between the 1951 injury and the 1989 identification of a back 
disability.

In summary for the reasons and bases expressed above, the 
Board concludes that the veteran has not submitted a well-
grounded claim of entitlement to service connection for a 
back disability.  The benefits sought on appeal are 
accordingly denied.

Additional matter

Because the veteran's claim of entitlement to service 
connection for a low back disability is not well grounded, VA 
is under no duty to further assist the veteran in developing 
facts pertinent to it.  38 U.S.C.A. § 5107(a).  VA's 
obligation to assist depends upon the particular facts of the 
case and the extent to which VA has advised the appellant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  The 
Court has held that the obligation exists only in the limited 
circumstances where the appellant has referenced other known 
and existing evidence.  Epps v. Brown, 9 Vet. App. 341, 344 
(1996).  In this case, the VA is not on notice of any known 
and existing evidence which would make the claim well 
grounded.

In the RO's June 1998 Supplemental Statement of the Case, it 
advised him that a chronic disability was not shown in 
service or on service discharge examination, that continuity 
of symptomatology since service was not shown, and that the 
current treatment records showing back disability were not 
sufficient.  In April 1998, the RO had advised the veteran to 
submit all medical treatment records concerning his back, and 
that the closer to service they were, the better they were 
for his claim.  It also advised him to provide a very 
detailed history of all post-service back treatments.  In 
October 1995, the RO had asked the veteran to provide 
information to show that his back injury was incurred or 
aggravated in service and had been treated since discharge 
from service.  

In essence, the veteran has been advised of the evidence he 
needs to submit, and he has been accorded ample opportunity 
to present evidence and argument on the questions at issue.  
Therefore, a remand would serve no useful purpose.  
By this decision, the Board is informing the veteran of the 
evidence required to further his claim, namely, competent 
medical evidence showing that his current low back disability 
was either incurred in or aggravated by service.


ORDER

A well-grounded claim not having been submitted, entitlement 
to service connection for a low back disability is denied.  




		
	Barry F. Bohan
	Veterans Law Judge
	Board of Veterans' Appeals

 

